Action to recover damages for personal injuries caused by the explosion of a bottle of Pepsi-Cola. Judgment in favor of plaintiff reversed on the facts and a new trial granted, with costs to abide the event, on the ground that the determination as to defendant’s negligence is against the weight of the evidence. Lazansky, P. J., *915Hagarty, Carswell and Close, JJ., concur; Johnston, J., concurs in the reversal of the judgment but dissents as to granting a new trial and votes to dismiss the complaint on the ground that there was no proof of negligence on the part of the defendant.